374 U.S. 102 (1963)
KELLER
v.
WISCONSIN EX REL. STATE BAR OF WISCONSIN.
No. 429.
Supreme Court of United States.
Decided June 10, 1963.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF WISCONSIN.
Frank M. Coyne for petitioner.
John W. Reynolds, Attorney General of Wisconsin, and Warren H. Resh, Assistant Attorney General, for respondent.
PER CURIAM.
The petition for writ of certiorari is granted, the judgment is vacated and the case is remanded to the Supreme Court of Wisconsin for reconsideration in light of Sperry v. Florida ex rel. Florida Bar, 373 U. S. 379.